DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Re. 24,682).
With respect to claim 1 Johnson discloses a method, comprising:
providing a fuel-fired burner comprising a burner housing [reference character 10] having a fuel inlet [see annotated Fig. 1, below] coupled to a fuel pipe [reference character 13]coupled to a burner nozzle [reference character 12] secured to a burner mounting plate [reference character 19] that has at least one recycle port [reference character 22], a combustion air inlet [reference character 11] for receiving combustion air coupled to a combustion air nozzle [see annotated Fig. below] positioned beginning at an input to a second chamber [reference character 14] within the burner housing having an output spaced apart from a third chamber [reference character 14b] also within the second chamber, wherein the combustion air nozzle is configured to direct the combustion air into the third chamber, and a jet pump [see annotated Fig. below and “venturi” in column 4 lines 7-33] is located entirely inside the burner housing;
directing the combustion air using a combustion air fan from the combustion air inlet through the combustion air nozzle [see column 2 lines 18-19];
directing fuel through the fuel pipe to the burner nozzle to implement a combustion process that generates a flame originating at the burner nozzle which generates a hot exhaust gas, and operating the jet pump by flowing the combustion air through the combustion air nozzle with a sufficient velocity for creating an impulse that suctions in the hot exhaust gas through the recycle port into the second chamber then into a gas mixing zone extending from an output of the-combustion air nozzle to an input end of the third chamber which mixes the hot exhaust gas suctioned in with the combustion air received from the combustion air nozzle [column 4 lines 7-33].

                      
    PNG
    media_image1.png
    556
    506
    media_image1.png
    Greyscale

With respect to claim 2 Johnson discloses the jet pump comprises the combustion air nozzle as an input for the combustion air [see annotated Fig. above], with an exhaust gas path for receiving the hot exhaust gas positioned between outside of the third chamber and an inside of the second chamber [see annotated Fig. above].
With respect to claim 4 Johnson discloses that a burner discharge sleeve [reference character 15] welded onto the burner mounting plate or onto the third chamber.
With respect to claim 5 Johnson discloses that the recycle port comprises an annular shaped region [see Fig. 1].
With respect to claims 7-8 Although Johnson does not explicitly disclose that using Computational Fluid Dynamics (CFD) simulation to determine at least one design parameter for the fuel-fired burner and where the at least one design parameter comprises a size of the recycle port and an orientation of the combustion air nozzle relative to the third chamber the use of a simulation and the specification of a design parameter for that simulation is interpreted to be a product by process limitation, where “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP §2113.I]. Therefore, because Johnson discloses the structure of claim 1, from which product by process claims 7-8 depend, Johnson also meets the limitations of claims 7-8.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Re. 24,682).
With respect to claim 9 A fuel-fired burner, comprising:
a burner housing [reference character 10];
a combustion air inlet [reference character 11] for receiving combustion air coupled to a combustion air nozzle [see annotated Fig. above];
the combustion air nozzle positioned beginning at an input to a second chamber [reference character 14] within the burner housing having an output spaced apart from a third chamber [reference character 14b] also within the second chamber, wherein the combustion air nozzle is configured to direct the combustion air into the third chamber;
a fuel inlet [see annotated Fig. 1, above] coupled to a fuel pipe [reference character 13] for receiving fuel coupled to a burner nozzle [reference character 12] secured to a burner mounting plate [reference character 19] that has at least one recycle port [reference character 22];
an exhaust gas path [see annotated Fig. above] for receiving hot exhaust gas from the recycle port, and
a jet pump [see annotated Fig. below and “venturi” in column 4 lines 7-33] is located entirely inside the burner housing configured to receive the hot exhaust gas from the exhaust gas path,
wherein the fuel-fired burner is configured for operating the jet pump by flowing the combustion air through the combustion air nozzle with a sufficient velocity for creating an impulse that suctions in the hot exhaust gas through the recycle port into the second chamber then into a gas mixing zone extending from an output of the combustion air nozzle to an input end of the third chamber which mixes the hot exhaust gas suctioned in with the combustion air received from the combustion air nozzle [column 2 lines 18-19 and column 4 lines 7-33].
 With respect to claim 10 Johnson discloses the jet pump comprises the combustion air nozzle as an input for the combustion air [see annotated Fig. above], with an exhaust gas path for receiving the hot exhaust gas positioned between outside of the third chamber and an inside of the second chamber [see annotated Fig. above].
With respect to claim 11 Johnson discloses that a burner discharge sleeve [reference character 15] welded onto the burner mounting plate or onto the third chamber.
With respect to claim 12 Johnson discloses that the recycle port comprises an annular shaped region [see Fig. 1].
	With respect to claim 14 Johnson discloses that a size of the recycle port exclusively provides a passive control of the flowing of the hot exhaust flow gas into the jet pump. Note that the size of the port will determine the flow rate of the exhaust gas in response to the pressure drop across the port.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Re. 24,682) in view of Von Linde (US 3,174,526).
With respect to claim 6 Johnson does not disclose that the hot exhaust gas suctioned into the exhaust gas path is cooled by the combustion air passing over the outside of the second chamber, wherein the cooling of the hot exhaust gas transfers heat to the combustion air to heat the combustion air, which increases an overall thermal efficiency of the combustion process.
Von Linde discloses a burner unit where the hot exhaust gas suctioned into the exhaust gas path [reference character 20] is cooled by the combustion air passing over the outside of the second chamber [in channel 52], wherein the cooling of the hot exhaust gas transfers heat to the combustion air to heat the combustion air, which increases an overall thermal efficiency of the combustion process.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Johnson by passing the combustion air over the exhaust gas return pathway, as taught by Von Linde, in order to preheat the combustion air thereby improving the rapidity and quality of the fuel/air mixture [column 1 lines 26-30, 66-72, and colum3 lines 15-22]. Note that preheating the combustion air is well known to aid in fuel vaporization, decrease in ignition delay, and the ability to support ignition at leaner conditions due to the presence of excess enthalpy in the mixture, thus permitting flame temperatures below the thermal NOx limit.

Allowable Subject Matter

Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762